UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6376



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL DEWITT MCCOTTER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-90-27-BO, CA-96-190-4-BO)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel DeWitt McCotter, Appellant Pro Se. Rudolf A. Renfer, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his motion for modification of his prison term. Appellant

characterized his action as a motion for relief under 18 U.S.C.A.

§ 3582(c) (West Supp. 1997). He alleged that his 18 U.S.C.A.

§ 924(c) (West Supp. 1997) conviction was rendered invalid by
Bailey v. United States, ___ U.S. ___, 64 U.S.L.W. 4039 (U.S.
Dec. 6, 1995) (Nos. 94-7448, 94-7492). The district court found

that Appellant failed to state a claim under 18 U.S.C.A. § 3582(c)

and, also construing the action as a 28 U.S.C.A. § 2255 (West 1994
& Supp. 1997) motion, found that he failed to state grounds for

habeas corpus relief.

     Regardless of how the action is construed, we find that it
lacks merit. Consequently, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                        DISMISSED




                                2